            Case 1:20-cv-11871-MLW Document 40 Filed 05/04/21 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 ZACHARY CLOSE,
             Plaintiff,
 v.                                           CIVIL ACTION NO. 1:20-cv-11871

 ARS aka ACCOUNT RESOLUTION
 SERVICES aka HRRG, LLC aka
 HEALTHCARE REVENUE
 RECOVERY GROUP, LLC,
 INPHYNET SOUTH BROWARD, LLC,
 TRANS UNION, LLC, EQUIFAX
 INFORMATION SERVICES LLC, and
 EXPERIAN INFORMATION
 SOLUTIONS, INC.,
               Defendants.


     STIPULATED DISMISSAL OF DEFENDANTS TRANS UNION, LLC, EQUIFAX
  INFORMATION SERVICES LLC, AND EXPERIAN INFORMATION SOLUTIONS, INC.

       IT IS HEREBY STIPULATED by plaintiff Zachary Close and defendants Trans Union, LLC,

Equifax Information Services LLC, and Experian Information Solutions, Inc., through their respective

counsel of record, that the above-entitled action shall each be dismissed with prejudice. Each party

shall bear its own costs and expenses.

DATED this 4th day of May, 2021.

For Plaintiff Zachary Close

                                            /s/ Justin M. Baxter
                                            Justin M. Baxter, pro hac vice
                                            Baxter & Baxter, LLP
                                            8835 SW Canyon Lane, Ste 130
                                            Portland, Oregon 97225
                                            Telephone (503) 297-9031
                                            Facsimile (503) 291-9172
                                            justin@baxterlaw.com




                                                   1
           Case 1:20-cv-11871-MLW Document 40 Filed 05/04/21 Page 2 of 3


For Defendant Trans Union, LLC
                                       /s/ Evan R. Rutter
                                       Evan R. Rutter, admitted pro hac vice
                                       Schuckit & Associates, P.C
                                       4545 Northwestern Drive
                                       Zionsville, IN 46077
                                       (317)363-2400
                                       Fax: (317)363-2257
                                       Email: erutter@schuckitlaw.com

For Defendant Equifax Information Services, LLC

                                       /s/ Maura Bragg
                                       Maura Bragg
                                       Seyfarth Shaw, LLP
                                       Two Seaport Lane, Ste. 300
                                       Boston, MA 02210-2028
                                       617-737-1900
                                       Email: mbragg@seyfarth.com

For Defendant Experian Information Solutions, Inc.

                                       /s/ Angela M. Taylor
                                       Angela M. Taylor, admitted pro hac vice
                                       Jones Day
                                       3161 Michelson Drive
                                       Suite 800
                                       Irvine, CA 92612
                                       (949) 851-3939
                                       Fax: (949) 553-7539
                                       Email: angelataylor@jonesday.com




                                              2
            Case 1:20-cv-11871-MLW Document 40 Filed 05/04/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I certify that on the 4th day of May, 2021, a true and correct copy of the foregoing

document was filed via the Court’s CM/ECF system, which provided electronic notice to the following:

                      Evan Rutter, erutter@schuckitlaw.com
                      Mardic A. Marashian, mardic@boninmarashian.com
                      Attorneys for Defendant Trans Union, LLC

                      Maura Bragg, mbragg@seyfarth.com
                      Attorney for Defendant Equifax Information Services, LLC

                      Angela M. Taylor, angelataylor@jonesday.com
                      Laura Diss Gradel, lgradel@jonesday.com
                      Attorneys for Defendant Experian Information Solutions, Inc.

                      John O'Connor, joconnor@peabodyarnold.com
                      Christina T.E. Staffiere, cstaffiere@peabodyarnold.com
                      Attorneys for Defendant ARS and Inphynet

                                            /s/ Elizabeth A. Miller
                                            Elizabeth A. Miller
                                            BBO #559347
                                            176 Federal Street
                                            5th Floor
                                            Boston, MA 02110
                                            617-478-4914
                                            elizabethamiller@comcast.net




                                                   3
